Name: Commission Regulation (EC) No 2396/97 of 2 December 1997 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: marketing;  agricultural structures and production;  foodstuff;  animal product;  Europe
 Date Published: nan

 Avis juridique important|31997R2396Commission Regulation (EC) No 2396/97 of 2 December 1997 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs Official Journal L 331 , 03/12/1997 P. 0003 - 0004COMMISSION REGULATION (EC) No 2396/97 of 2 December 1997 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications` provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), as last amended by Commission Regulation (EC) No 1068/97 (2), and in particular Article 6 (3) and (4) thereof,Whereas, in accordance with Article 5 of Regulation (EEC) No 2081/92, the Member States have sent the Commission applications for the registration of certain names as geographical indications or designations of origin;Whereas the applications have been found, in accordance with Article 6 (1) of that Regulation, to comply with that Regulation, in particular because they contain all the particulars provided for in Article 4 thereof;Whereas no declaration of objection within the meaning of Article 7 of that Regulation has been forwarded to the Commission following the publication of the name set out in the Annex hereto in the Official Journal of the European Communities (3);Whereas that name should accordingly be entered in the 'Register of protected designations of origin and protected geographical indications` and should therefore be protected throughout the Community as a geographical indication,HAS ADOPTED THIS REGULATION:Article 1 The name in the Annex hereto is hereby added to the Annex to Commission Regulation (EC) No 2400/96 (4) and is entered in the 'Register of protected designations of origin and protected geographical indications` as a protected geographical indication (PGI) as provided for in Article 6 (3) of Regulation (EEC) No 2081/92.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24. 7. 1992, p. 1.(2) OJ L 156, 13. 6. 1997, p. 10.(3) OJ C 109, 8. 4. 1997, p. 5.(4) OJ L 327, 18. 12. 1996, p. 11.ANNEX PRODUCTS LISTED IN ANNEX II TO THE EC TREATY, INTENDED FOR HUMAN CONSUMPTION Fresh meat and offal:PORTUGAL:- Borrego do Baixo Alentejo (IGP)